Citation Nr: 1527478	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-34 000A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has peripheral neuropathy of the bilateral lower extremities related to in-service exposure to Agent Orange.  The Veteran's service personnel records reflect, and the RO has conceded, that the Veteran served in the Republic of Vietnam.  Thus, the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's VA treatment records reflect that although he has been diagnosed with peripheral neuropathy of the bilateral lower extremities, the etiology is unclear.  Specifically, a July 2013 VA treatment entry contained an assessment of peripheral neuropathy, specifically distal symmetric polyneuropathy.  The examiner recommended a screen for common causes that includes testing for diabetes, B12 deficiency, thyroid disease, and serum monoclonal proteins.  The examiner continued that Agent Orange exposure was discussed, and noted that the Veteran "could have more than one reason to have a neuropathy and the Agent Orange could have caused damage that is coming out now."

Although the July 2013 VA neurologist indicated that Agent Orange "could" have caused the Veteran's peripheral neuropathy of the bilateral lower extremities, the statement is too speculative upon which to base a determination, especially in light of the other potential causes for the disability that the neurologist listed, and the lack of documentation in the record that the recommended screen for common causes had been conducted.  However, as the neurologist indicated that the Veteran's presumed herbicide exposure might be related to his current diagnosis, a remand for a VA examination is necessary.  38 C.F.R. § 3.159(c)(4).

In addition, the Board points out that in the November 2013 Statement of the Case, although the issues identified for discussion were service connection for peripheral neuropathy of the lower extremities, the reasons and bases sections discussed service connection for a mental disorder.  This notice was inadequate, but will be cured by the issuance of a Supplemental Statement of the Case, which contains relevant reasons and bases for the determinations reached.   

Further, in his December 2013 Form 9, the Veteran indicated that he has received additional relevant VA treatment that has not been associated with the claims file.  Accordingly, on remand, VA treatment records dated from October 2013 to the present should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records dated from October 2013 to the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for peripheral neuropathy of the bilateral lower extremities.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  

Based on a review of the claims folder and the examination findings, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that peripheral neuropathy of the bilateral lower extremities is causally or etiologically related to the Veteran's presumed exposure to a herbicide agent, to include Agent Orange, in military service as opposed to its being more likely due to some other factor or factors.  The examiner should address the July 2013 VA neurologist statement that the Veteran "could have more than one reason to have a neuropathy and the Agent Orange could have caused damage that is coming out now."

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is not able to render an opinion without resort to mere speculation, he she so state and explain why.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which contains adequate and relevant reasons and bases for the determinations reached.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

